ht

Oo wa A Dw Se W

 

 

Case 4:19-cr-06063-SMJ ECFNo.9 filed 11/06/19 PagelD.39 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

U.S. DISTRICT COURT

UNITED STATES OF AMERICA,
Plaintiff, Case No.: 4:19-CR-6063-SMJ
VS. Order Granting Motion To Seal
Indictment
MONICA PESINA, and
NICHOLAS SEAN CARTER,

Defendants.

 

 

IT IS HEREBY ORDERED, pursuant to the United States’ Motion to Seal
Indictment and Federal Criminal Procedure 49.1(d), the Indictment is sealed, until
further order of the Court or until the Defendants’ arrest, whichever comes first.

The United States shall provide a redacted copy of the Indictment at the time

the Motion to seal is presented, so that a redacted copy may be provided to the

Defendant if necessary. oan Ga
DATED this day of November, 2019.

 

Jo n Ye ers
nited Statés Magistrate Judge

Motion to Seal Indictment
